ORDER

PER CURIAM:
Nathan Sherrod pled guilty to the Class B felony of sale of a controlled substance in violation of Section 195.211, RSMo 1994. He was sentenced as a prior and persistent offender to a term of imprisonment of seven years. He filed a Rule 24.035 motion to vacate the judgment and sentence, which was denied as untimely. Mr. Sherrod appeals, contending that the 90-day time limit for filing a motion under Rule 24.035 violates his due process rights because it arbitrarily denies him reasonable access to post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal. Finding no error, we affirm. Because a published opinion reciting the detailed facts and restating the applicable principles of law would have no precedential value, we affirm by this summary order under Rule 84.16. In addition, the parties have been furnished with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).